SCHWARTZ, Chief Judge.
In entering summary judgment for the defendant Eastman Chemical Company, the trial court held as a matter of law that the manufacturer of a hazardous or toxic chemical is not liable under Florida’s mini-CERCLA Acts, sections 376.308 and 403.727, Florida Statutes (1995), for groundwater contamination which occurs when its product is shipped to a purchaser in trucks operated by independent contractors, arrives at the purchaser’s location — when, according to the sales agreement, the title passes to the buyer — and is then spilled while being unloaded from the trucks by the drivers and the buyer’s employees. We agree. ES Robbins Corp. v. Eastman Chem. Co., 912 F.Supp. 1476 (N.D.Ala.1995); Amcast Indus. Corp. v. Detrex Corp., 779 F.Supp. 1519 (N.D.Ind.1991), aff'd in part, rev’d in part, 2 F.3d 746 (7th Cir.1993), cert. denied, 510 U.S. 1044, 114 S.Ct. 691, 126 L.Ed.2d 658 (1994). See generally Florida Power & Light Co. v. Allis Chalmers Corp., 85 F.3d 1514 (11th Cir.1996).
Affirmed.